Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 1 of 10 Page ID #:117
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 2 of 10 Page ID #:118




  Our Privacy Notice
  Last updated: June 29, 2018
  We Respect Your Privacy
  At LowerMyBills.com®, owned and operated by LMB Mortgage Services, Inc. (collectively,
  “LowerMyBills.com”, “we”, “us”, or “our”), your privacy is a top priority for us and we are
  committed to protecting your privacy online. This Privacy Notice outlines the steps we’ve
  taken to ensure that you have a great experience at LowerMyBills.com, and also provides
  details on how we treat any personal information you may submit to us.
  This Privacy Notice applies to this website, LowerMyBills.com. In addition, we may from
  time to time add new sites that may or may not be listed in this Privacy Notice. Please note
  that this Notice applies only to the information collected through this website and not to
  websites maintained by other companies or organizations to which we link. In addition,
  this Notice applies only to information collected online, not offline, and how they are being
  used, secured, and shared by LowerMyBills.com. It also describes the choices available to
  you regarding our use of your personal information and how you can access and update
  this information.




  If you have an unresolved privacy or data use concern that we have not addressed
  satisfactorily, please contact our U.S.-based third party dispute resolution provider (free of
  charge) at https://feedback-form.truste.com/watchdog/request.
  Information Collection and Use
  We may collect and use personal information about you to respond to your request for
  products and services offered through this website for the purpose of matching you to
  providers who have paid marketing fees to receive inquiries. We will also collect
  information in order to notify you about products, services, and other opportunities we
  think will be of interest to you. The information we collect may be from the following
  sources:
     •   Information provided by you in connection with obtaining quotes from providers
         for home purchase loans, home refinance loans, or home equity loans. For example,
         you may be asked to provide your full name, address, telephone number, Social
         Security Number, or other financial information depending upon your request.
     •   Information provided by you in connection with obtaining a credit card. For
         example, you may be asked to submit your full name and home address. In some
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 3 of 10 Page ID #:119




         cases, you may also be asked to submit additional personal information once you
         are linked to the credit card issuer’s website.
     •   Information provided by you in connection with obtaining quotes from providers
         for other products or services such as long distance service, internet access, home
         improvement, and insurance.
     •   Information provided by you in connection with obtaining a certain product or
         service offered by one our network providers.
     •   Information you provide us when you register to receive communications from us
         (such as your email address).
     •   Information you provide us when you enter promotions or sweepstakes offered by
         LowerMyBills.com (such as your full name, physical address and email address).
     •   Information you provide us through telephone and web based surveys, customer
         service correspondence, and general feedback.
     •   Information you provide us when you apply for a job with LowerMyBills.com.
  We also collect demographic information. Demographic information is all other
  information such as gender, zip code, or any information that is not tied to your personal
  information. In addition, we may receive information about you from other online or offline
  sources, including third parties from whom we validate consumer self-reported
  information, and verify information we already have about you. This helps us to update,
  expand and analyze our records and provide products and services that may be of interest
  to you.
  Examples of the types of personal information that may be obtained from third parties to
  validate information we already have about you may include Credit band.
  Information Sharing and Disclosure
  We share your personal information with other companies so that they can market their
  products or services to you. If you do not want us to share your personal information with
  these companies, contact us at CustomerCare@LowerMyBills.com.
  Additionally, We share personal information about you under the following circumstances:
  Loan Products or Service Requests – If you submit a request for information about a
  loan product or service offered through this website, we will share the personal
  information contained in your request form (such as your full name, address, telephone
  number, property location, self-assessed value, or Social Security Number) with third
  parties, which include banks, mortgage lenders and brokers, and lead aggregators
  (collectively, “Lender” or “Lenders”) in our client network to process and fulfill your
  request. In some circumstances, we may obtain additional information about you and/or
  share that information with Lenders in our network. For example, we may use your Social
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 4 of 10 Page ID #:120




  Security Number, your Year of Birth, or your personal information to validate your self-
  reported information and help us better match you with Lenders.
  All Lenders in our network have entered into agreements with LowerMyBills.com, and are
  required to comply with federal and state privacy regulations. By submitting your request
  to LowerMyBills.com, you understand that Lenders may contact you on a recorded line by
  telephone or mobile device, including SMS and MMS, through automated or prerecorded
  means, email, or regular mail based on the information you provided to us in order to
  process and fulfill your request, even if you have opted into the National Do Not Call List
  administered by the Federal Trade Commission, any state equivalent Do Not Call List, or
  the Do Not Call List of an internal company. Your consent to be contacted is not required as
  a condition to purchase a good or service. If one of the Lenders contacts you and you wish
  not to be contacted again by that Lender with respect to your inquiry, then you should
  specifically make a request to that Lender not to contact you again. Please note that the
  Lenders may maintain the information you provided whether you elect to use their
  services.
  For a complete list of licenses and disclosures, please click here
  Text Marketing Messages (SMS/MMS). If you opt in to receive marketing and promotional
  text messages from Us, our affiliates, or third party advertisers, you may receive marketing and
  promotional text messages regarding financial services and products. To opt-in, you can text
  message the keyword LowerMyBills to short code 75002 to receive SMS marketing messages
  from us, our affiliates, or third party advertisers or by submitting a request to be contacted form.
  Our mobile text messages are intended for subscribers over the age of 18 and are delivered via
  U.S. short code 75002. By opting in to receive text messages, you acknowledge and agree to the
  terms and conditions provided in this policy, the LowerMyBills.com Terms of Use and Privacy
  Notice. We may use an automatic dialing system to deliver text messages to you. The Federal
  Communications Commission, (“FCC”), requires prior express written consent to send
  telemarketing messages using an automatic telephone dialing system. By your opt-in to receive
  promotional marketing text messages, you give your express written consent to us to use an
  automatic dialing system to deliver text messages, including SMS/MMS, to the telephone or cell
  phone number to which you have directed us to transmit these text messages. You may receive
  up to 5 message(s) per month for financial services products, related services and other
  opportunities we think will be of interest to you. We do not charge you when you send a text to
  the short code 75002 or when you receive a response. However, message and data rates may
  apply depending on the wireless plan that you have with your carrier. You are responsible for
  managing the types of SMS texts you receive. For help, text HELP to 75002 , email
  customercare@lowermybills.com, or call +1 310-348-6838. You may elect to stop receiving
  marketing or promotional texts at any time by text messaging STOP to short code 75002. You
  consent that following such a request to unsubscribe, you may receive one (1) final message
  from us confirming that you have been inactivated in our system. Following such
  confirmation message, no additional text messages will be sent unless you provide us your
  express written consent to receive messages.
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 5 of 10 Page ID #:121




  Mobile Carriers. The 75002 short code is supported on most U.S. carriers, including but not
  limited to persons with text-capable phones subscribing to AT&T, Verizon Wireless, T-
  Mobile®, Sprint. Please note, however, that the supporting mobile carriers may change without
  notice, and the mobile carriers (for example, T-Mobile) are not liable for delayed or undelivered
  messages.
  Credit Card Requests – If you wish to match to a credit card provider, you will be asked to
  provide your personal information (such as your full name and home address).
  Other Products or Service Requests – If you submit a request for information about a
  product or service other than a loan such as home improvement, realtor services, Internet
  access, insurance or long distance service, you will be asked to provide your personal
  information (such as your full name, address, telephone number and email address). The
  personal information you submit is collected by LowerMyBills.com and shared with the
  particular business provider operating the service or providing the product you requested.
  Where the service is operated by one of our business providers, the collection, use and
  disclosure of your personal information will be subject to that business providers’ privacy
  notice. Our business providers may contact you by telephone, email, or regular mail based
  on the information you provided to us, even if you have opted into the National Do Not Call
  List administered by the Federal Trade Commission, any state equivalent Do Not Call List,
  or the Do Not Call List of an internal company. If one of our providers contacts you by
  telephone and you wish not to be contacted again by that business provider with respect to
  your inquiry, then you should specifically make a request to that provider not to contact
  you again.
  Vendors – We sometimes disclose the information we collect to companies that operate
  various services for us such as marketing distribution, advertising, processing resumes, or
  certain product functionalities. These vendors only have access to personal information
  needed to perform their functions, and may not share it with others or use it for any other
  purpose.
  Job Postings and Affiliate Providers– We allow for the online submission of resumes and
  employment related information. Please note that the information (including personal
  information) collected through the online job application process on the Career section of
  our website is not subject to this Privacy Notice. However, we want to assure you that
  information obtained from our job site will be used solely for the purpose of accepting and
  evaluating your submission for possible employment and the related purposes described
  on our Career page.
  Affiliate Providers – We may also collect personal and business information submitted
  through the “Affiliate Program” section of our website. This information submitted through
  the “Affiliate Program” is not subject to this Privacy Notice. However, the information
  obtained through the Affiliate Program will be used solely for the purpose of accepting and
  evaluating your submission as a possible Affiliate Provider.
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 6 of 10 Page ID #:122




  Subsidiaries, Parent or Sister Companies – We may share personal and demographic
  information about you with our subsidiaries, parent company, or sister companies to give
  you more options to your customer requests and provide you better service. For example,
  we may share your information with ClassesUSA.com. If you do not want your information
  shared in this manner, please email us at CustomerCare@LowerMyBills.com
  Aggregate, Non-Directly Identifying Information. We may share aggregated information
  (i.e., information about you and other customers collectively, but not directly and
  specifically identifiable to you) and other pseudonymized personal information we collect
  with third parties, including affiliates to develop and deliver targeted advertising on our
  Site and on the websites of third parties. If you would prefer that we do not utilize cookies
  with your website experience, or would prefer to restrict the use of cookies with network
  advertising providers, please see the “Offering You Choices” section below.
  As Permitted by Law – – We may be required to share your personal information with law
  enforcement or government agencies in response to subpoenas, court orders, federal/state
  audits or similar legal process. We believe it is necessary to share information in order to
  investigate, prevent, or take action regarding illegal activities, suspected fraud, situations
  involving potential threats to the physical safety of any person, violations of
  LowerMyBills.com’s Terms of Use, or as otherwise required by law.
  Business Transfer – As with any other business, it is possible that LowerMyBills.com in
  the future could merge with or be acquired by another company. If such an acquisition
  occurs, the successor company would have access to the information maintained by
  LowerMyBills.com, including your personal information, customer and business account
  information, but would continue to be bound by this Notice unless you consent otherwise.
  You will be notified via email and/or a prominent notice on our Web site of any change in
  ownership or material changes to the uses of your personal information, as well as any
  changes to choices you may have regarding your personal information.
  Non-Affiliated Companies: From time to time, we may share your personal information
  with non-affiliated third parties. For example, we may share personal information to
  provide a product or service that we feel may be of interest to you. We may also sell or
  share your personal information to a third party advertiser that will use your personal
  information for their own marketing purposes.
  How We Respond to “Do Not Track” Signals – Some web browsers provide a “Do Not
  Track” feature that sends a signal to websites you visit that you do not want to have your
  online activity tracked. We do not respond to Web Browser “Do Not Track” signals at this
  time.
  Advertisements and Third Party Ad Servers
  We engage with a third party to either display advertising on our Web site or to manage
  our advertising on other sites. For instance, when visiting a third party website, you may
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 7 of 10 Page ID #:123




  receive a banner advertisement, a “pop up” window advertising LowerMyBills.com, or a
  displayed a text link on the third party site. Please note that such advertisements are
  served by the third party website that you have visited and are not controlled by
  LowerMyBills.com. In addition, such advertisements may be placed by third party ad
  servers or ad networks. Our third party providers may use technologies such as cookies
  and action tags to gather information about your activities on this site and other sites in
  order to provide you advertising based upon your browsing activities and interests. If you
  wish to not have this information used for the purpose of serving you interest-based ads,
  you may opt-out by clicking here or here. Please note this does not opt you out of being
  served ads. You will continue to receive generic ads.
  Tracking Technologies
  Technologies such as cookies or similar technologies are used by LowerMyBills.com and
  our marketing providers, display advertising network providers, affiliates, and other
  campaign performance tracking and analytics service providers, such as Lead Intelligence,
  Inc. (d/b/a Jornaya), whose privacy policy can be viewed here:
  https://www.jornaya.com/consumer-privacy-policy. These technologies are used in
  analyzing trends, administering the site, tracking users’ movements around the site
  (including the capture of visual snapshots of your activity on our site) and to gather
  demographic information about our user base as a whole. We may receive reports based on
  the use of these technologies by these companies on an individual as well as aggregated
  basis.
  We generally use cookies to reduce the time it takes for pages to load on your computer, to
  assist with customer tracking, to store the traffic source or marketing campaign that
  explains how you reached our site and to deliver targeted advertising on our website,
  websites owned by our sister companies, or websites of third parties. In order to save you
  time and effort, we may also use cookies in several places on our website to pre-populate
  or automatically fill out web forms for you when you revisit our website. Users can control
  the use of cookies at the individual browser level. If you reject cookies, you may still use
  our site, but your ability to use some features or areas of our site may be limited.
  As is true of most web sites, we gather certain information automatically and store it in log
  files. The information we track may include such information as browser type, Internet
  service provider (ISP), referring/exit pages, platform type, date/time stamp, IP address and
  number of clicks. We may combine information that we obtain through the use of cookies
  and third party web analytics services with Personal Information, other aggregate or
  pseudonymized data, including a unique ID We may assign you.
  Offering You Choices
  Marketing Email Options – You may register to receive communications from us directly
  on our website or through a third party. Upon registering, we will periodically send you e-
  mails with offers and promotions. If you no longer wish to receive these communications,
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 8 of 10 Page ID #:124




  please let us know by sending an email to CustomerCare@LowerMyBills.com (You may
  also opt-out by clicking on the unsubscribe link in our emails).
  Third Party Advertisers – Please note that LowerMyBills.com can only control its own
  mailing list and policies. Third party advertisers that maintain their own mailing lists may
  send communications that advertise our services, and you may need to contact these
  parties directly in order to stop receiving their email communications.
  Confidentiality and Security
  The security of your personal information is very important at LowerMyBills.com and we
  take a number of steps to safeguard it. For example, we limit access to personal information
  to those employees or agents who assist us in providing requested products and services to
  you and maintain physical, electronic, and procedural safeguards that comply with federal
  standards to guard personal information about you.
  When you enter sensitive information (such as a Social Security number) on our order
  forms, we encrypt the transmission of that information using secure socket layer
  technology (SSL).
  We follow generally accepted standards to protect the personal information submitted to
  us, both during transmission and once we receive it. No method of transmission over the
  Internet, or method of electronic storage, is 100% secure, however. Therefore, we cannot
  guarantee its absolute security. If you have any questions about security on our Web site,
  you can contact us at CustomerCare@LowerMyBills.com.
  Surveys
  We may provide you the opportunity to participate in surveys on our site. If you
  participate, we will request certain personal information from you. Participation in these
  surveys is completely voluntary and you therefore have a choice whether or not to disclose
  this information. The requested information typically includes contact information (such as
  name and shipping address), and demographic information (such as zip code). We use this
  information for market research purposes and to improve our services. We will
  occasionally provide pseudonymized aggregated statistics about our users in reports to
  third parties. These reports will not identify individual users.
  We may use a third party service provider to conduct these surveys; that company will be
  prohibited from using our users’ personal information for any other purpose.
  Third Party Links
  This Privacy Notice applies to all information that you provide to LowerMyBills.com.
  However, when you visit websites to which LowerMyBills.com links, keep in mind you will
  be interacting with a third party that operates under its own privacy and security policy. If
  you choose to obtain certain services through a third party site, the data collected by the
  third party is governed by that third party′s privacy Notice. A third party site will also have
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 9 of 10 Page ID #:125




  its own policy regarding the use of cookies and clear gifs. We encourage you to review the
  privacy notices of any other service provider from whom you request services.
  Social Media Features
  Our Web site includes Social Media Features, such as the Facebook Like button. This
  Feature may collect your IP address, which page you are visiting on our site, and may set a
  cookie to enable the Feature to function properly. Social Media Features and Widgets are
  either hosted by a third party or hosted directly on our Site. Your interactions with these
  Features are governed by the privacy notice of the company providing it.
  Framing
  In some cases, we may use third parties to operate portions of the LowerMyBills.com
  website. Although the particular section of the website may have a similar appearance as
  the LowerMyBills.com site, information submitted through these outside third parties are
  subject to that company′s privacy notice unless otherwise stated.
  A Special Note about Children’s Privacy
  You must be at least 18 years old to use this website. We do not knowingly collect, use or
  disclose personal information about visitors under 18 years of age. If you are under 18
  years of age, you can use the services offered on our website only in conjunction with your
  parents or guardians. Please see our Terms of Use for more information.
  Removing Your Information
  We will retain your information for as long as your account is active or as needed to
  provide you services. If you wish to request that we no longer use your information to
  provide you services or updates on additional products, contact us at Customer
  Care. Additionally, we will retain and use your information as necessary to comply with
  our legal or regulatory obligations, resolve disputes, and enforce our agreements.
  Upon request, we will provide you with information about whether we hold any of your
  personal information. If your personal information changes, or if you no longer desire our
  service, you may update, amend, or ask to have it removed from our mailing lists or
  production directory by emailing Customer Care, or by contacting us by telephone or postal
  mail at the contact information listed below. We will respond to your request within 30
  calendar days.
Case 5:20-cv-01352-JWH-KK Document 26-3 Filed 10/05/20 Page 10 of 10 Page ID #:126




   Questions and Suggestions
   If you have any questions, concerns or suggestions about our Privacy Notice, you may
   contact us:
   By sending an email to: CustomerCare@LowerMyBills.com
   By sending a letter to:
   LowerMyBills.com.
   Attn: Customer Care
   4859 W Slauson Ave #405
   Los Angeles, CA 90056
   Changes to this Privacy Notice
   LowerMyBills.com may update or modify this Privacy Notice from time to time. If there are
   material changes to this Privacy Notice or in how LowerMyBills.com will use your personal
   information, we will post such changes here. You will be notified by email if any of the
   material changes that affect the use of your personal information before it takes effect and
   asked to opt-in to the new use of your personal information. If you do not agree with the
   changes to how your information will be used, please do not continue to use this website.
   By using this site, you signify your assent to the LowerMyBills.com Privacy Notice. If you do
   not agree to this notice, please do not use any of the LowerMyBills.com site. When you
   request rate quotes or other information through LowerMyBills.com, you are authorizing
   us to share information with our network providers, who will contact you by phone, email,
   or mail. If you do not want further communication from them, please notify the provider
   directly. We reserve the right to make changes in this notice at any time. Please check the
   notice each time you use our website to ensure you are aware of any changes in our privacy
   practices. Our Privacy Notice will indicate the date it was last updated. Your continued use
   of our site will signify your acceptance of the changes to our Privacy Notice.
